           Case 4:18-cr-00433-JM Document 54 Filed 01/25/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

UNITED STATES OF AMERICA                                                          PLAINTIFF

v.                                   No. 4:18-cr-00433-JM-01

PAT TATE                                                                        DEFENDANT

                                             ORDER

        The Defendant’s Motion to Amend Judgment is GRANTED. Document No. 53. The

Judgment & Commitment Order entered on January 14, 2021, is modified to amend the

recommendation as to where Mr. Tate will serve his sentence to FCI Bastrop, located in Bastrop,

Texas, so that Mr. Tate can be close to his family.

        All other conditions contained in the original Judgment & Commitment Order remain in

full force and effect.

        IT IS SO ORDERED this 25th day of January, 2021.



                                                      _________________________________
                                                      JAMES M. MOODY JR.
                                                      UNITED STATES DISTRICT JUDGE
